DETAILED ACTION
Claims 1-25 are considered in this office action. Claims 1-25 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-18, and 20-21  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Healey et al. (US2019/0049957) and here in after will be referred as Healey. 

Regarding Claim 1, Healey teaches a recommendation system for recommending a configuration of a vehicle, the recommendation system comprising an expert system that produces a recommendation of a parameter for configuring a vehicle control system that controls at least one of a vehicle 5parameter and a vehicle rider experience parameter (Para [0020] : “In to measure, monitor and model passengers' emotional state and mechanisms to adjust various driving policies of an automated vehicle to accommodate passengers' comfort based at least in part on real-time input on a passengers' emotional state-model. Various techniques are described to use a multimodal approach to estimate the emotional state of passengers in a vehicle. Measurements of passengers' emotional state may be integrated into an autonomous driving system operational mechanism. Also described are various examples of driving policy mechanisms, a rule based driving policy and an artificial intelligence based driving policy using reinforcement learning.”).  

Regarding Claim 2. Healey teaches the recommendation system of claim 1 wherein the vehicle comprises a system for automating at least one control parameter of the vehicle(Para [0063] : “Vehicle actuation module 280C may comprise a trajectory evolution module 289 which may receive inputs from one or more of the sensors in the in-cabin sensor suite 210, one or more of the sensors in the outward sensor suite 220, and the RL-based driving policy engine 250C and adjusts the trajectory of the vehicle.”).  

Regarding Claim 3. Healey teaches the recommendation system of claim 2 wherein the vehicle is at least a semi- autonomous vehicle (Para [0046] : “The trajectory generated in operation may be passed At operation 328 the trajectory determined in operation 324 is used to execute one or more maneuvers for the vehicle. For example, the trajectory may be passed to the vehicle actuation module 280A or 280B, which in turn may activate one or more actuators to complete the maneuver.”).  

Regarding Claim 104. Healey teaches the recommendation system of claim 3 wherein the vehicle is automatically routed (Para [0038] Line 1-4 : “The path planning module 252A may receive 240 to determine a path for the vehicle to follow. Trajectory generation and monitoring module 254B may receive inputs from one or more of the sensors in the in-cabin sensor suite 210, one or more of the sensors in the outward sensor suite 220, the multimodal emotion recognition engine 230, and the multimodal vehicle perception and localization module 240, the data store comprising emotion rules 256B, and the data store comprising traffic rules 258B and may generate and monitor a trajectory for the vehicle.”).  

Regarding Claim 5. Healey teaches the recommendation system of claim 4 wherein the vehicle is a self-driving vehicle (Para [0007] : “FIG. 3 is a flow diagram illustrating operations in a method to implement emotional adaptive policies for automated driving vehicles in accordance with some examples.”).  

Regarding Claim 6. Healey teaches the recommendation system of claim 1 wherein the expert system is a neural 15network system (Para [0147] : “The computing architecture provided by embodiments described herein can be configured to perform the types of parallel processing that is particularly suited for training and deploying neural networks for machine learning.”).  

Regarding Claim 7. Healey teaches the recommendation system of claim 1 wherein the expert system is a deep learning system (Para [0057] : “The neural network approach has received particular interest in the robotics and autonomous driving community in particular with the successful application of deep learning techniques to the perception-decision-actuation pipeline”).

Regarding Claim 8. Healey teaches the recommendation system of claim 1 wherein the expert system is a machine learning system ( Para [0020] Line 13 : “Also described are various examples of driving policy mechanisms, a rule based driving policy and an artificial intelligence based driving policy using reinforcement learning”).  

Regarding Claim 209. Healey teaches the recommendation system of claim 1 wherein the expert system is a model- based system (Para [0020] : “In various aspects, subject matter described herein provides techniques to measure, monitor and model passengers' emotional state and mechanisms to adjust various driving policies of an automated vehicle to accommodate passengers' comfort based at least in part on real-time input on a passengers' emotional state-model”).  

Regarding Claim 10. The recommendation system of claim 1 wherein the expert system is a rule-based system ( Para [0020] : “Also described are various examples of driving policy mechanisms, a rule based driving policy and an artificial intelligence based driving policy using reinforcement learning. “).  


Regarding Claim 12, Healey teaches the recommendation system of claim 1 wherein the expert system is a genetic algorithm system ( Para [0057] : “Another implementation of driving policies can follow bioinspired algorithms which originate from mimicking biological behaviors to solve the path planning and trajectory planning. Those can be divided into evolutionary algorithms that . genetic algorithms, ant colony optimization and particle swarm optimization) and neural network algorithms that mimic the behavior of the brain.).  

Regarding Claim 13. Healey teaches the recommendation system of claim 1 wherein the expert system is a convolutional neural network system (Para [0147] “A second exemplary type of neural network is the Convolutional Neural Network (CNN). “).  

Regarding Claim 3014. Healey teaches the recommendation system of claim 1 wherein the expert system is a self- organizing system (Para [0155] : “Unsupervised training can be used to generate a self-organizing map, which is a type of trained neural network 1307 capable of performing operations useful in reducing the dimensionality of data.”)  

Regarding Claim 15. Healey teaches the recommendation system of claim 1 wherein the expert system is a pattern recognition system (Para [0147] : “Accordingly, CNNs are commonly used for compute vision and image recognition applications, but they also may be used for other types of pattern recognition such as speech and language processing. “).  

Regarding Claim 16. Healey teaches the recommendation system of claim 1 wherein the expert system is a hybrid 35artificial intelligence-based system (Para [0156] : “Semi-supervised learning is a technique in which in the training dataset 1302 includes a mix of labeled and unlabeled data of the same distribution.”).  

Regarding Claim 17. Healey teaches the recommendation system of claim 1, wherein the expert system is an acrylic graph-based system ( Para [0146] : “A neural network can be generalized as a network of functions having a graph relationship”).  

Regarding Claim 18. Healey teaches the recommendation system of claim 1, wherein the expert system produces a recommendation based on degrees of satisfaction of a plurality of riders of vehicles in a 5transportation system (Para [0026] : “Conversely, if two people are having a pleasant conversation such as “I am really excited about going to Italy. We went last year and it was great!” the system can infer positive sentiment.”).  

Regarding Claim 20. Healey teaches the recommendation system of claim 1, wherein the expert system produces a recommendation based on a rider safety degree of satisfaction (Para [0077] : “Referring to FIG. 5A illustrates a take-over situation in which short head distance (di) leads to stressed situation. FIG. 5B illustrates an optimized take over behavior based on emotional state with longer head distance and smoother lane changing FIG. 5C illustrates a simple lane following driving policy in urban scenarios. Due to low vehicle speed this scenario generates frustration. FIG. 5D illustrates an updated driving policy in which average speed is increased by allowing for multiple lane changes to overtake slower vehicles.”) 

Regarding Claim 1021. Healey teaches the recommendation system of claim 1 wherein the expert system produces a recommendation based on a rider comfort degree of satisfaction (Para [0042] : “The path planning result is fitted to the traffic rules and to account for emotional responses of the passengers and optimize the vehicle kinematic constraints for comfort”).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over  Healey in view of Dow et al. (US20150301602) and here in after will be referred as Dow. 

Regarding Claim 11, Healey teaches the recommendation system of claim 1. 
Dow teaches wherein the expert system is a random 25walk-based system (para [0043] : “Approaches such as simulated annealing and other AI search algorithms could be used to construct more elaborate random walk based approaches which tolerate some degree of degradation before returning to the origin in search of a greater local maxima or the optimal charging location.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Healey to incorporate the teachings of Dow to include Random walk based system. Doing so would optimize the recommendation system.

Claims 19 and 22 are  rejected under 35 U.S.C. 103 as being unpatentable over  Healey. 
Regarding Claim 19 and 22. Healey teaches the recommendation system of claim 1.
Healy teaches various other recommendation based on the driver emotional state, safety state, comfort level state and hence would be obvious variations to include entertainment and search degree satisfaction as these are obvious variation to try and modify the system and optimize the recommendation system  wherein the expert system produces a recommendation based on a rider entertainment degree of satisfaction.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Healey to incorporate the teachings of Obvious variations to include entertainment and search degree satisfaction as these are obvious variation . 
	

Claims 23-25 are  rejected under 35 U.S.C. 103 as being unpatentable over  Healey in view of Seognwon et al. (US2019/0265060A) and here in after will be referred as Seognwon. 

Regarding Claim 23. Healey teaches the recommendation system of claim 1. 
Seongwon teaches wherein the at least one rider experience 15parameter is a parameter of traffic congestion (Para [0101] : “For example, the autonomous driving apparatus 100 may compare a time required for driving along the first driving route with a time required for driving along the second driving route. The autonomous driving apparatus 100 may compare a driving distance of the first driving route with a driving distance of the second driving route.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Healey to incorporate the teachings of Seongwon to include rider preferred parameter. Doing so would provide more optimized suggestion.
	

Regarding Claim 24. Healey teaches the recommendation system of claim 1. 
Seongwon teaches wherein the at least one rider experience parameter is a parameter of desired arrival times (Para [0101] : “For example, the autonomous driving apparatus 100 may compare a time required for driving along the first driving route with a time required for driving along the second driving route. The autonomous driving apparatus 100 may compare a driving distance of the first driving route with a driving distance of the second driving route.”).  

Regarding Claim 25. The recommendation system of claim 1.
Seognwon teaches wherein the at least one rider experience parameter is a parameter of preferred routes (Para [0101] : “The autonomous driving apparatus 100 may determine whether routes included in the first driving route and the second driving route are preferred by a user or not”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fung et al. (US10759438) discloses a method for controlling vehicle systems includes receiving monitoring information from one or more monitoring systems and determining a plurality of driver states based on the monitoring information from the one or more monitoring systems. The method includes determining a combined driver state based on the plurality of driver states and modifying control of one or more vehicle systems based on the combined driver state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ABDHESH K JHA/Primary Examiner, Art Unit 3668